Citation Nr: 1725101	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-16 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to January 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal was previously before the Board in January 2015, when a rating in excess of 30 percent for a left eye disability was denied and the matter of a TDIU rating was were remanded for additional development.  [Notably, the Board determined that the claim for TDIU was inferred as part of the Veteran's original claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her May 2012 substantive appeal in the matter of an increased rating for her  left eye disability, the Veteran requested a Travel Board hearing.  In a subsequent August 2012 statement, the Veteran withdrew her request for a Board hearing.  However, in an August 2015 646, the Veteran's representative noted that the Veteran requested a Board hearing in her substantive appeal (for her left eye increased rating claim) and that the service organization would represent the Veteran at her scheduled hearing.  As the claim for a TDIU rating has been inferred from the Veteran's original claim for an increased rating for her left eye disability, the August 2015 646 appears to resurrect her request for a Board hearing.  [Notably, in a May 2017 letter, the Board requested that the appellant clarify whether she desired a Board hearing.  She was further notified that, if she did not respond within 30 days from the date of the letter, the Board would use her previous selection in scheduling her hearing.  A response to this letter has not been received.]  Because she is entitled to a Board hearing upon request, and because Travel Board (and videoconference) hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a Travel Board hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

